Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 06, 2019

The Court of Appeals hereby passes the following order:

A19A2453. BRENT LYNCH v. THE STATE.

      In November 2013, Brent Lynch pleaded guilty to three counts of homicide by
vehicle, feticide by vehicle, three counts of serious injury by vehicle, possession of
methamphetamine, three counts of DUI, driving on the wrong side, and failure to
maintain lane. In January 2019, Lynch filed a motion in arrest of judgment. The trial
court denied the motion on April 15, 2019, and Lynch filed this direct appeal on May
23, 2019. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Lynch’s notice of appeal, filed
38 days after entry of the order he wishes to appeal, was untimely. Accordingly, this
appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/06/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.